EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1 and 8, Ghelfi discloses a method for checking a quality of a product (page 1 lines 5-12), the product (Fig. 2 item 13) comprising at least two cardboard portions (4 and 5, see also Fig. 3) connected to each other such that a slot extends between the at least two cardboard portions from one side of the product to an opposite side (distance between A1 and A2), the slot being expected to extend perpendicularly with respect to an outer edge of the product (as shown in Fig. 2 and 3), the method comprising: 
capturing a first of the slot at the one side of the product and a second image of the slot at the opposite side of the product (as shown in Figs. 6-9, 29a and 29b, see also page 6 lines 31-35 and page 10 line 15), 
analyzing the first image and the second image to recognize the slot (page 11 lines 15-16), 

Amoros et al. discloses an image processing system generates the set of data representative of geometry of each peripheral end of the image, and analyzes the data set so as to determine a width of each side interval, thus reducing the risks of errors by the control device, and reducing number of rejected foldable boxes, and decreasing the obstruction of the installation for manufacturing of folded boxes  (as shown in Figs. 1, 2, 8, 9, 13, 14-21 and page 18 line 27-page 19 line 2).
However, the combination of Ghelfi and Amoros et al. does not teach analyzing the first two-dimensional image and the second two-dimensional image to recognize the slot and determine positions of the slot at the one side and the opposite side, the positions being measured along the outer edge of the product as a horizontal image coordinate location of the slot according to image coordinates with respect to a reference, comparing the positions of the slot at the one side and the opposite side to determine a difference between the positions, and making a determination whether or not the difference between the positions is within a predefined range of tolerance, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Ghelfi and Amoros et al. such that positions of the slot at the one side and the opposite side are determined, the positions being measured along the outer edge of the product as a horizontal image coordinate location of the slot according to image coordinates with respect to a reference, see pages 6-10 of the remarks.


Claims 2-7 and 9-11 are allowable by virtue of their dependency on claims 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Diehr et al. [US 10,466,687 B2]
	Clary et al. [US 5,212,656 A]

	Battut [US 6,323,502 B1]
	Hill et al. [US 2020/0198281 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882